DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 13-14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over George (U.S Publication No. 2015/0230989 A1) and Gill (U.S Publication No. 2014/0275827 A1).
Regarding claim 1, George discloses a system for treating a medical condition associated with pain (Paragraph 0100, the device applies pressure to the ear canal to reduce pain; also see Paragraph 0084), the system comprising: 
an earpiece (first earpiece 3 and second earpiece 12, see Paragraphs 0076-0077 and Fig. 2); 

computer-readable memory (computer memory element 154, see Paragraph 0185) storing a plurality of pressure treatment parameter profiles (see Paragraph 0179, a plurality of pressure regulation profiles can be contained in the memory element; also see Paragraph 0157); 
a user interface configured to output information to a user and to receive input information from the user (user interface module 148 and graphical user interface 149, see Paragraph 0184; The interface may depict graphical information to a user and may accept user input or commands); and 
at least one computer hardware processor (Paragraph 0185, the device may have a computer processor 153); 
wherein the computer-readable memory stores instructions that are executable by the at least one computer hardware processor (Paragraph 0169 and 0185-0187, the processor is in communication to carry out the instructions or profiles stored in memory) to cause the system to: 
operate the pressure generator to administer pressure treatment to the ear according to a first pressure treatment parameter profile for a first treatment phase (Paragraph 0157 and 0159; also see Figs. 37-39E and Paragraphs 0056-0074, there are pressure regulation profiles that may be applied to the ear canal for therapeutic purposes/therapeutic phases; Examiner is reading first treatment phase as a first profile applied to the user for therapeutic/treatment purposes);  
select a pressure treatment parameter profile (Paragraph 0179, a pressure profile may be selected for therapeutic treatment); and 
operate the pressure generator to administer pressure treatment to the ear according to the selected pressure treatment parameter profile for the second treatment phase (Paragraph 0179; also see Paragraph 0188, a user may control a pressure regulation icon and thus may administer a second profile based on user input, and thus may apply a second profile for a second therapeutic phase).
George is silent regarding wherein the system receives first pain information via the user interface and receives second pain information via the user interface after the first treatment phase, and wherein 
However, Gill teaches a system which receives first pain information via the user interface and receives second pain information via the user interface after the first treatment phase (see Paragraph 0076-0077, the user interface 1012 allow for input of subjective pain measurements, which may be used by a physician to adjust the programming of applied stimulation in treatment to reduce pain; also see Paragraph 0056, the device may receive first and second pain inputs via a user interface after a first treatment phase), and wherein the second treatment parameter profile is selected for a second treatment phase based at least in part on the second pain information (see Paragraph 0056, the level of intensity of neurostimulation may be lowered if monitoring of the patient indicates that the pain levels have decreased over the course of the previous neurostimulation level; also see Paragraph 0076-0077 as described above; also see Paragraph 0030, where the assessment module may set operating perameters of the neurostimulators based on the patient state data or the determined effectiveness of the therapy).
Furthermore, George discloses that that user interface may be used to execute functions of the computer code of the device (Paragraph 0184).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory and processing units of the device of George to receive a first and second pain information via the user interface during a first treatment phase and select a second treatment profile based on the pain information, such as that taught by Gill, in order to automatically modify the neurostimulation based on the user’s pain feedback to more effectively treat the user’s pain/symptoms (Paragraph 0056) and furthermore since it has been held that automating a manual activity is not sufficient to distinguish over the prior art (see MPEP 2144.04 (III) regarding automation of a manual activity, as automating the system to make treatment changes based on the indicated patient pain levels, rather than by the manual adjustment by a physician or programmer, is not sufficient to distinguish over the prior art).
Regarding claim 2, the modified device of George discloses the device of claim 1.

Gill further teaches wherein the system selects the treatment parameter profile for the second treatment phase based at least in part on effectiveness data stored in the memory (see Paragraph 0030, an effectiveness indicator of the treatment therapy may be obtained and derived from first and second patient state data to propose a treatment change to the user) for at least one available treatment parameter profile that is stored in the memory (see Paragraph 0051, first and second pain values may determine whether a change in stimulation treatment should be effectuated, and thus, to select a second treatment parameter profile).
Regarding claim 3, the modified device of George discloses the device of claim 2.
Gill further teachess wherein the effectiveness data is based at least in part on a determined effectiveness of the at least one available treatment parameter profile during a prior treatment for the patient (see Paragraph 0030, the effectiveness data is based on pre-treatment first and second patient state data to post-treatment first and second patient state data, and based on an assessment of the effectiveness of the treatment therapy, a change to the treatment therapy may be prescribed).
Regarding claim 4, the modified device of George discloses the device of claim 1.
Gill further discloses wherein the instructions are executable by the at least one computer hardware processor to cause the system to update effectiveness data that is stored in the memory and associated with the pressure treatment parameter profile (see Paragraph 0084, the effectiveness data may be recorded in the PSD history that is stored in a database for the given prescribed therapy) for the first treatment phase based at least in part on the second pain information (see Paragraph 0030 and Paragraph 0077, the effectiveness data may be obtained for a first treatment based on provided first and second pain inputs from the user).
Regarding claim 5, the modified device of George discloses the device of claim 1.
Gill further discloses wherein the instructions are executable by the at least one computer hardware processor to cause the system to: determine effectiveness data for the treatment parameter profile for the first treatment phase based at least in part on the second pain information (see Paragraph 
	Regarding claim 6, the modified device of George discloses the device of claim 1.
Gill wherein the instructions are executable by the at least one computer hardware processor to cause the system to: determine that the pressure treatment parameter profile for the first treatment phase was ineffective based at least in part on the second pain information (see Paragraph 0056, a successful therapy is described as when the applied therapy lowers the pain level from the first to the second recorded pain rating; It thus follows that if the reported pain levels have not decreased, that the applied therapy has NOT been successful and was ineffective); and replace the pressure treatment parameter profile used for the first treatment phase with a new pressure treatment parameter profile in the computer-readable memory (see Paragraph 0056, the programmer 406 may adjust the intensity of the neurostimulation to a different profile/value; also see Paragraph 0077 or 0051 for example).
George also discloses wherein several pressure treatment parameter profiles with differing maximum pressures are available (see Paragraph 0096, the pressure generators may apply a pressure in a range from 0-50 kilopascals; also see Fig. 37-39, where different flow profiles are shown).
	Regarding claim 7, the modified device of George discloses the device of claim 1.
George further discloses wherein the instructions are executable by the at least one computer hardware processor to cause the system to administer pressure treatment to the ear according to one or more pressure treatment parameter profiles for one or more treatment phases (Paragraph 0113, the processor causes the pressure generators to apply one or more pressure profiles to the ear canal for a treatment period/phase) prior to the first treatment phase (Paragraph 0113 and 0179, 0188, the user may apply a different pressure profile through the user interface; Examiner is reading the application of a 
Regarding claim 13, the modified device of George discloses the device of claim 1.
George further discloses wherein the instructions are executable by the at least one computer hardware processor to cause the system to: operate the pressure generator to increase pressure in the ear towards a maximum target pressure (see Paragraph 0096, there may be a maximum pre-selected differential amplitude that is applied within a pressure profile, and may be any pressure in the range of 0-50 kilopascals; also see Paragraphs 0157 and 0159; also see Figs. 37-39E and Paragraphs 0056-0074, the processor may operate the pressure generator to administer a specified or programmed pressure profile which may increase towards a positive target pressure prescribed in the profile); receive an input from the user via the user interface before the pressure reaches the maximum target pressure (see Paragraph 0188, the user interface allows the user to select a pressure profile and or change pressure amplitude; Such inputs can be received before the applied pressure reaches the maximum pressure of the profile, as Figs. 37-39E display profiles that change their pressure over a period of time); and set a maximum treatment pressure that is lower than the maximum target pressure (see Paragraph 0188, the user may change the pre-selected pressure differential amplitude 37 via the pressure differential amplitude control icon/image 168).
Regarding claim 14, the modified device of George discloses the device of claim 13. 
wherein the reduced maximum target pressure is based at least in part on the pressure value that was taken at the time of the input from the user; receive an indication that the reduced maximum target pressure was reached without intervention from the user; and set the maximum treatment pressure to the reduced maximum target pressure that was reached.
George further discloses wherein the instructions are executable by the at least one computer hardware processor to cause the system to: operate the pressure generator to increase the pressure in the ear towards a reduced maximum target pressure (see Paragraph 0188, the user may change the pre-selected pressure differential amplitude 37 to a lower value via the pressure differential amplitude control icon/image 168; also see Paragraph 0096, the pressure generator increases the pressure towards the 
George is silent regarding wherein the device receives an indication that the reduced maximum target pressure was reached without intervention from the user; and sets the maximum treatment pressure to the reduced maximum target pressure that was reached.
However, Gill teaches wherein the operating parameters of the stimulation device may be set based on the pain PS data obtained from the patient (see Paragraphs 0030-0031) and also wherein no changes may be made if the PS data does not cause more pain (see Paragraphs 0081 and 0084 and 0090, based on the effectiveness evaluation of the treatment therapy, the applied therapy may be unmodified and thus the maximum amplitude of the treatment is maintained at a reduced amplitude where the PS data does not indicate an increase in pain).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of George to include receiving an indication that the reduced maximum target pressure was reached without intervention from the user, and setting the maximum treatment pressure to the reduced maximum target pressure, such as that taught by Gill, in order to minimize the pain experienced by the user, and to apply treatment therapies with an amplitude that effectively reduces pain (Paragraph 0030 and 0090).
Regarding claim 16, the modified device of George discloses the device of claim 1.
George further discloses a pressure sensor (pressure sensor 56, see Paragraph 0111), wherein the instructions are executable by the at least one computer hardware processor to cause the system to: operate the pressure generator to administer pressure treatment to the ear according to a pressure treatment parameter profile (Paragraphs 0157 and 0159; also see Figs. 37-39E and Paragraphs 0056-0074, the processor may operate the pressure generator to administer a specified or programmed pressure profile); measure the resulting pressure using the pressure sensor (see Paragraph 0113, the sensed first pressure differential amplitude 36 may be sensed by the pressure sensor); determine that a leak is present based at least in part on the measured resulting pressure (see Paragraph 0113, a leak 
Regarding claim 19, the modified device of George discloses the device of claim 1.
George further discloses a pressure sensor (pressure sensor 56, see Paragraph 0111), wherein the instructions are executable by the at least one computer hardware processor to cause the system to: operate the pressure generator to administer pressure treatment to the ear according to a pressure treatment parameter profile (Paragraph 0157 and 0159; also see Figs. 37-39E and Paragraphs 0056-0074); measure the resulting pressure using the pressure sensor (see Paragraph 0113, the sensed first pressure differential amplitude 36 may be sensed by the pressure sensor); compare the measured resulting pressure to an expected pressure (see Paragraph 0113, the measured pressure signal is compared to the expected/applied pressure from the generator via the comparator 59). 
	George is silent regarding wherein the system determines that a leak is present when the measured resulting pressure is different from the expected pressure by more than a threshold amount.
	However, George teaches that a difference between the applied pressure and the sensed pressure may indicate a leak from improper sealing engagement of the headpiece with the ear canal (see Paragraph 0113), and further teaches a threshold amount that the pressure differential must be to provide such leak compensation (see Paragraph 0112, a margin of error is provided to the pre-selected pressure differential amplitude, and if the detected pressure is within the margin, no modulation to the pressure is needed and the amplitude can be maintained).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of George to have included determining that a leak is present when the applied pressure and sensed pressure differ by a threshold amount, such as that taught by George, in order to readjust the sealing engagement of the headpiece with the ear (Paragraph 0113), or to compensate for differences in pressure caused by the leak (Paragraph 0113).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over George (U.S Publication No. 2015/0230989 A1) and Gill (U.S Publication No. 2014/0275827 A1), as applied to claims 1, in further view of Maslowski (U.S Publication No. 2015/0324544 A1).
Regarding claim 8, the modified device of George discloses the device of claim 1.
George further discloses wherein the user interface comprises a display (see Fig. 36A and Paragraph 0184, the user interface may include a display).
George is silent regarding wherein the instructions are executable by the at least one computer hardware processor to cause the system to: display a head on the display; receive one or more selections via the user interface of one or more pain locations on the head; and receive input via the user interface of one or more pain intensity values that correspond to the one or more pain locations.
Maslowski teaches a display system for visualizing pain, particularly of the head region (see Paragraph 0003) wherein the instructions are executable by the at least one computer hardware processor (Paragraph 0107, the software may run on a processor of a device or system) to cause the system to: display a head on the display (see Fig. 2A and Paragraph 0067, the pain rating screen 200 may display a 3-d head projection 202); receive one or more selections via the user interface of one or more pain locations on the head (see Paragraph 0068 and Fig. 3A, the user may select a pain intensity and designate a pain location); and receive input via the user interface of one or more pain intensity values that correspond to the one or more pain locations (see Paragraph 0068 and Fig. 3A, intensity slider 204 allows user to input a pain intensity at the different locations).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of George to have included displaying a head on the display, selecting via the user interface of one or more pain locations on the head, and receiving pain intensity values corresponding to the pain locations, such as that taught by Maslowski, in order to allow practitioners and patients to more accurately asses pain treatment effectiveness for particular pain conditions (Paragraph 0048).
Regarding claim 9, the modified device of George discloses the device of claim 8.
Maslowski further teaches wherein the instructions are executable by the at least one computer hardware processor to cause the system to: receive a selection of a mirrored configuration (see Fig. 2-3 
Regarding claim 10, the modified device of George discloses the device of claim 8.
Maslowski further teaches wherein the instructions are executable by the at least one computer hardware processor to cause the system to display a visual representation of the one or more selected pain locations and the one or more corresponding pain intensity values on the head on the display (see Fig. 3A-B and 5B-C, the display gives a visual representation of a pain location and the corresponding pain intensity on the 3d head as well as the anatomical grid thumbnail displays; also see Paragraph 0067-0068).
Regarding claim 11, the modified device of George discloses the device of claim 8.
The modified device of George is silent regarding wherein the instructions are executable by the at least one computer hardware processor to cause the system to: display a first expression on a face of the head on the display, wherein the first expression is based at least in part on the first pain information; and change to a second expression on the face of the head on the display, wherein the second expression is based at least in part on the second pain information.
However, Maslowski further teaches an alternative system for patient pain reporting using expressions of faces that change with increasing pain levels (see Paragraph 0004, the Wong-Baker FACES pain rating scale is an alternative way for patients to rate their pain; It is noted that the Wong-Baker rating scale runs from 0 to 10, with accompanying facial expressions depending on the level of pain experienced, and thus has multiple expressions that are based on a series of pain level information).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of George to also include displaying a first expression based on first pain information, and changing the expression based on second pain information, in order to provide a known additional pain scale for the patient to indicate overall pain (Paragraph 0004).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over George (U.S Publication No. 2015/0230989 A1) and Gill (U.S Publication No. 2014/0275827 A1) and Maslowski (U.S Publication No. 2015/0324544 A1), as applied to claims 1 and 8, in further view of Kaula (U.S Publication No. 2014/0344740 A1).
Regarding claim 12, the modified device of George discloses the device of claim 8.
Gill further teaches wherein the instructions are executable by the at least one computer hardware processor to cause the system to: store pain information for multiple treatment phases of a treatment session (see Fig. 11 and Paragraph 0083, PS data is obtained every treatment therapy cycle and thus pain values are obtained and stored in the database at 1104 for multiple treatment phases).
The modified device of George is silent regarding displaying an accelerated visual summary of the pain information of the treatment session after the treatment session is completed (see Paragraph and 6A-D).
Kaula teaches displaying an accelerated visual summary of the pain information of the treatment session after the treatment session is completed (Examiner is reading accelerated visual summary as a video that displays a treatment session over time, as described in Paragraph 0219 of Applicant’s Specification, for example; see Paragraphs 0010-0011, a graphical user interface displaying a pain map and an electrical stimulation map may be generated; also see Paragraphs 0024, 0005-0006 and 0059; the pain maps and stimulation maps may in review migrate over time based on time-lapse for the user to view the changes to the maps).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of George to have included the displaying an accelerated visual summary of the pain information after the treatment session, such as that taught by Kaula, in order to provide healthcare professionals or the user to determine how the pain has evolved over the course of treatment (Paragraph 0024).
Claims 15, 17-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over George (U.S Publication No. 2015/0230989 A1) and Gill (U.S Publication No. 2014/0275827 A1), as applied to claims 1, 16 and 19, in further view of Hayashi (U.S Publication No. 2016/0067099 A1).
Regarding claim 15, the modified device of George discloses the device of claim 1.

George is silent regarding wherein the device provides a prompt to the user via the user interface to attach the earpiece to the ear and determine whether the earpiece has sealed on the ear based at least in part on the measured resulting pressure.
However, Hayashi discloses a pressure generator device for the ear wherein the device provides a prompt to the user via the user interface to attach the earpiece to the ear (see Paragraph 0049, if the earpiece is disconnected from the ear, the microcomputer may trigger an alarm lamp 54 and display a message on the indicator 60 with an error message about the disconnection, indicating the user to reattach the earpiece to the ear) and determine whether the earpiece has sealed on the ear based at least in part on the measured resulting pressure (see Paragraph 0049, when the earpiece 80 is inserted into the ear, the pressure in chamber 44 increases. The pressure change is detected by pressure sensor 48, which starts pressure pulse therapy again. Thus, the sensor detects when the earpiece has sealed on the ear based on the measured pressure from the earpiece/pressure sensor of the earpiece; also see Paragraph 0055, the pressure sensor of the earpiece may be used to detect when the earpiece is disconnected).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of George to have included providing a prompt to the user via the user interface to attach the earpiece to the ear and determine whether the earpiece has sealed on the ear based at least in part on the measured resulting pressure, such as that taught by Hayashi, in order to provide/resume the prescribed treatment after interruption (Paragraph 0049, even after disconnection, the timer and the treatment is resumed to carry out the set operation modes).
Regarding claim 17, the modified device of George discloses the device of claim 16.

Hayashi also further teaches determining that the earpiece has reseated to resolve the leak based on the measured resulting pressure (see Paragraph 0049, sensing of the pressure determines if the seal/connection of the earpiece to the ear canal has been restored/reseated), and returning to operating the pressure generator to administer pressure treatment to the ear according to the pressure treatment parameter profile (see Paragraph 0049, the regular pressure treatment is applied following a return of connection of the earpiece to the ear canal).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of George to have included determining that the earpiece has reseated to resolve the leak based on measured pressure and to return to the pressure treatment profile, such as that taught by Hayashi, in order to effectively deliver the prescribed pressure therapy to the patient (Paragraph 0049).
	Regarding claim 18, the modified device of George discloses the device of claim 16.
George further discloses wherein the instructions are executable by the at least one computer hardware processor to cause the system to: measure the resulting pressure during the reseating pressure profile (see Paragraph 0113 and 0172, the pressure sensor may determine the pressure throughout the compensated pressure profile during an unseating/reseating of the earpiece); determine that the 
George is silent regarding wherein the device provides a prompt to the user via the user interface to manually reseat the earpiece (see Paragraph 0049, if the earpiece is disconnected from the ear, the microcomputer may trigger an alarm lamp 54 and display a message on the indicator 60 with an error message about the disconnection, indicating the user to reattach the earpiece to the ear).
Hayashi teaches wherein the device provides a prompt to the user via the user interface to manually reseat the earpiece (see Paragraph 0049, if the earpiece is disconnected from the ear, the microcomputer may trigger an alarm lamp 54 and display a message on the indicator 60 with an error message about the disconnection, indicating the user to reattach the earpiece to the ear).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of George to have included prompting the user via the user interface to manually reseat the earpiece, such as that taught by Hayashi, in order to effectively deliver the prescribed pressure therapy to the patient (Paragraph 0049). 
	Regarding claim 20, the modified device of George discloses the device of claim 19.
George further discloses wherein the instructions are executable by the at least one computer hardware processor to cause the system to: determine that a minor leak is present when the measured resulting pressure is different from the expected pressure by more than the threshold amount (see Paragraph 0113, a sensed difference between the applied pressure and the detected pressure may indicate a leak due to improper sealing of the earpiece to the ear canal; Further, that pressure compensation may be provided to account for the leak to deliver the prescribed pressure; It is noted that even a small difference may be indicative of a leak, as compensation can be delivered to alleviate the detected leak; also see Paragraph 0112, where a margin of error is provided to determine if compensation is needed); and continue operating the pressure generator to administer pressure treatment to the ear according to the pressure treatment profile to complete the treatment phase (see Paragraph 0179, the device operates the pressure generators according to the selected profile; also see 
George is silent regarding wherein the pressure detection of a minor leak is less than a gross threshold amount.
However, Hayashi teaches wherein the earpiece detects a gross threshold amount indicative of total disconnection from the ear (see Paragraph 0049, if the earpiece is disconnected from the ear and sensed pressure decreases, pressure therapy is halted as effective pressure delivery is no longer possible; The microcomputer may trigger an alarm lamp 54 and display a message on the indicator 60 with an error message about the disconnection, indicating the user to reattach the earpiece to the ear; also see Paragraph 0055, the pressure sensor of the earpiece may be used to detect when the earpiece is disconnected).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hayashi to include an upper gross threshold amount when detecting or compensating for a minor leak, such as that taught by Hayashi, in order to stop pressure therapy when it cannot effectively be provided due to whole disconnection (Paragraph 0049; also see Paragraph 0055, the pressure sensor of the earpiece may be used to detect when the earpiece is disconnected).
Regarding claim 21, the modified device of George discloses the device of claim 19.
George further discloses detection of leak based on a difference between the expected pressure and the measured resulting pressure (see Paragraph 0113, a sensed difference between the applied pressure and the detected pressure may indicate a leak due to improper sealing of the earpiece to the ear canal).
George is silent regarding wherein the system determines that a gross leak is present when the measured resulting pressure is different from the expected pressure by more than the threshold amount and also by more than a gross threshold amount.
However, Hayashi teaches wherein the earpiece determines that a gross leak is present when the measured resulting pressure is different from the expected pressure, indicative of total disconnection from the ear (see Paragraph 0049, if the earpiece is disconnected from the ear and sensed pressure 
Thus, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to have modified the device of George to include determining a gross leak, or disconnection, when the measured resulting pressure is different from the expected pressure by more than a gross threshold amount, such as that taught by Hayashi, in order to stop pressure therapy when it cannot effectively be provided due to whole disconnection (Paragraph 0049; also see Paragraph 0055, the pressure sensor of the earpiece may be used to detect when the earpiece is disconnected).
	Regarding claim 22, the modified device of George discloses the device of claim 1.
	George further discloses a pressure sensor (pressure sensor 56, see Paragraph 0111), wherein the instructions are executable by the at least one computer hardware processor to cause the system to: operate the pressure generator to increase pressure towards a target pressure (Paragraphs 0157 and 0159; also see Figs. 37-39E and Paragraphs 0056-0074, the processor may operate the pressure generator to administer a specified or programmed pressure profile which may increase towards a positive target pressure prescribed in the profile); measure the resulting pressure using the pressure sensor (see Paragraph 0113, the sensed first pressure differential amplitude 36 may be sensed by the pressure sensor); determine that the measured resulting pressure did not rise above a threshold pressure value (see Paragraph 0112-0113, the pre-selected target pressure differential amplitude may have a margin of error, and if the pressure does not rise to within that threshold value, then the fluid flow generators may provide pressure compensation as a difference between applied and detected pressure may be indicative of a leak).
George is silent regarding wherein the device prompt the user via the user interface to reseat the earpiece.
Hayashi teaches a pressure therapy earpiece device, wherein the device prompts the user via the user interface to reseat the earpiece (see Paragraph 0049 and 0055, the device upon sensing 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of George to have included prompting the user via the user interface to reseat the earpiece, such as that taught by Hayashi, in order to fully and effectively deliver the pressure therapy to the user (Paragraph 0049, reconnection of the earpiece allows for continuation of the provided therapy).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Harper (U.S Publication No. 2015/0141879 A1) - ear stimulation device where the vibrational intensity and other parameters based on patient pain or conditions.
Hyde (U.S Publication No. 2016/0279435 A1) - ear stimulation device insertable into the ear with stimulation based on patient or user experiences.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785